Citation Nr: 1456036	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  05-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his spouse testified before a Decision Review Officer and a Veterans Law Judge in May 2005 and April 2007, respectively, and copies of the hearing transcripts have been associated with the electronic record.  That Veterans Law Judge, however, is no longer at the Board.  The law requires that the Veterans Law Judge who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By an April 2012 letter, the appellant was given the opportunity to request another Board hearing.  Later in April 2012, the claimant responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claim for an increased rating for left ear hearing loss.  

The Board initially denied the Veteran's claim for an increased rating for left ear hearing loss in June 2007.  The claimant appealed his case to the United States Court of Appeals for Veterans Claims (Court), and in a June 2008 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Board subsequently remanded the Veteran's claim in September 2008 and September 2010.  The Board denied the Veteran's claim again in August 2012 and he appealed his case to the Court.  In a June 2013 Order, the Court granted the parties' Joint Motion and remanded the matter to the Board for further development.  In August 2013 and March 2014, the Board remanded the claim for an increased rating for left ear hearing loss for further development.  



FINDINGS OF FACT

1.  The weight of evidence shows that the service-connected left ear hearing loss is manifested at worst by level IX hearing loss and that the non-service-connected right ear hearing loss is manifested by level I hearing loss.

2.  The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected left ear hearing loss is inadequate.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of the currently assigned zero percent rating for the Veteran's service-connected left ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2004, March and April 2006, November 2008, and September 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2006 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a September 2014 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center obtained the service and VA treatment records, to include pursuant to the August 2013 Board remand.  The Veteran submitted a private audiogram.  The RO and Appeals Management Center afforded the appellant VA examinations, to include pursuant to the Board's various remands.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected left ear hearing loss disability.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In its March 2014 remand, the Board directed the Appeals Management Center to refer the issue of entitlement to a compensable disability evaluation for left ear hearing loss to the Director of Compensation Service, for consideration of whether an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  In a November 2014 informal hearing presentation, the representative argued that the Appeals Management Center did not comply with the directives of the March 2014 Board remand because an August 2014 document containing a decision denying entitlement to an extra-schedular evaluation was unsigned and because it is unclear whether the decision was sent to the Director of Compensation Services or for that matter which decision was the Director's decision.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the Court found that the presumption of regularity applied to VA. The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. Applying the presumption of regularity to the RO, there is no clear evidence that the Chief of Compensation Services did not electronically sign the August 2014 decision denying entitlement to an extra-schedular evaluation.

The electronic record reflects that on August 4, 2014, a decision denying entitlement to an extra-schedular evaluation was prepared.  Moreover, the electronic record reveals that on August 4, 2014, a Decision Review Officer and VA Coach electronically signed an August 4, 2014, decision, and that on September 5, 2014, the Chief of Compensation Service electronically signed an August 4, 2014, decision.  The Board finds that the Chief of Compensation Service electronically signed the August 4, 2014, decision denying entitlement to an extra-schedular evaluation because this is the only decision of record and it is specifically dated August 4, 2014.  Therefore, the Appeals Management Center complied with the directives of the Board's March 2014 remand because the Chief in the office of the Director of Compensation Service electronically signed the August 2014 decision denying entitlement to an extra-schedular rating.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Decision Review Officer and the Veterans Law Judge fully explained the issue on appeal during that hearing and in particular, the Decision Review Officer asked the Veteran whether his hearing had worsened since his last VA examination.  See May 2005 hearing transcript, page 4.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of those hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the above, the Appeals Management Center complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran's left ear hearing loss is rated as noncompensably disabling under Diagnostic Code 6100.

In general, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85 (2014).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a) (2014).

Under 38 C.F.R. § 3.383, compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the non-service-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the veteran's own willful misconduct.  

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

In a March 1972 rating decision, the RO granted service connection for left ear hearing loss and assigned a zero percent disability rating effective March 20, 1971.

On March 10, 2004, the RO received the Veteran's claim for an increased rating for left ear hearing loss.

Schedular rating

As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear, notwithstanding the fact that only the left ear is service connected.

A December 2003 private audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
60
60
70
85
69
RIGHT
10
20
15
25
18

The puretone threshold averages were 18 decibels in the right ear and 69 decibels in the left ear.  Speech discrimination scores were not provided and apparently there was no speech recognition testing.  

The report reflects that the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  The right ear hearing loss did not meet the provisions of 38 C.F.R. § 3.385 because of the above-reported puretone thresholds as well as the puretone threshold in 500 Hertz being 20 decibels, and thus the provisions of 38 C.F.R. § 3.383 are not applicable.  This examination report yielded based on the fact that the left ear hearing loss is an exceptional pattern of hearing impairment, a numerical designation of V for the service-connected left ear (63 to 69 percent average puretone decibel hearing) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  

Entering the category designations of V for the left ear and of I for the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment alone.  

An August 2004 VA audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
60
70
75
90
74
RIGHT
N/A
N/A
N/A
N/A
N/A

Puretone threshold averages were 74 decibels in the left ear and puretone threshold testing for the right ear was not provided.  Speech discrimination score at that time was 76 percent in the left ear and was not provided for the right ear.  

The right ear hearing testing was not provided and thus the provisions of 38 C.F.R. § 3.385 and § 3.383 are not applicable.  This examination report yielded a numerical designation of V in the service-connected left ear (74 to 81 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  The report also reflects that the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of VI for the service-connected left ear is warranted.  Therefore, the numerical designation for the service-connected left ear is now VI.

Entering the category designations of VI in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.  

A September 2008 VA audiology exam, which was not for compensation purposes, reveals the following:





HERTZ



1000
2000
3000
4000
Average
LEFT
60
65
70
75
68
RIGHT
15
20
25
25
21

Puretone threshold averages were 68 decibels in the left ear and 21 decibels in the right ear.  Speech discrimination scores at that time, using the Maryland CNC test, were 68 percent in the left ear and 92 percent in the right ear.  

The right ear hearing loss did not meet the provisions of 38 C.F.R. § 3.385 because of the above-mentioned puretone thresholds and because of the puretone threshold at 500 Hertz being 15 decibels.  Therefore, the provisions of 38 C.F.R. § 3.383 are not applicable.  This examination report yielded a numerical designation of IV in the service-connected left ear (66 to 73 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  The report also reflects that the appellant has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of V for the service-connected left ear is warranted.  Thus, the numerical designation for the service-connected left ear is now V.

Entering the category designations of V in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.

A March 2009 VA audiology examination report reflects the following:




HERTZ



1000
2000
3000
4000
Average
	LEFT
65
75
85
95
80
RIGHT
20
20
25
30
24

Puretone threshold averages were 80 decibels in the left ear and 21 decibels in the right ear.  Speech discrimination scores at that time were 96 percent in the both ears.  

The right ear hearing loss did not meet the provisions of 38 C.F.R. § 3.385 on the basis of the above-reported puretone thresholds and the puretone threshold at 500 Hertz being 20 Hertz.  Hence, the provisions of 38 C.F.R. § 3.383 are not applicable.  This examination report yielded a numerical designation of II in the service-connected left ear (74 to 81 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  The report also reflects that the claimant has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of VII for the service-connected left ear is warranted.  Therefore, the numerical designation for the service-connected left ear is now VII.

Entering the category designations of VII in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.

An October 2010 VA audiology examination report reflects the following:




HERTZ



1000
2000
3000
4000
Average
	LEFT
65
70
75
90
75
RIGHT
15
15
20
30
20

Puretone threshold averages were 75 decibels in the left ear and 20 decibels in the right ear.  Speech discrimination scores at that time were 76 percent in the left ear and 96 percent in the right ear.  

The right ear hearing loss did not meet the provisions of 38 C.F.R. § 3.385 on the basis of the above-mentioned puretone thresholds and the puretone threshold at 500 Hertz being 10 Hertz.  Accordingly, the provisions of 38 C.F.R. § 3.383 are not applicable.  This examination report yielded a numerical designation of V in the service-connected left ear (74 to 81 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination (assuming that the speech recognition test used the Maryland CNC word list)) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  The report also reflects that the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of VI for the service-connected left ear is warranted.  Thus, the numerical designation for the service-connected left ear is now VI.

Entering the category designations of VI in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.

A March 2012 private audiology examination report reveals the following:




HERTZ



1000
2000
3000
4000
Average
LEFT
65
70
90
95
80
RIGHT
15
20
30
30
24

Based on the fact that the graphic results of the March 2009 VA audiogram show that 3000 Hertz is the standard testing frequency between 2000 and 4000 Hertz, the medical evidence shows that 3000 Hertz was tested at the March 2012 private audiogram though the graph does not explicitly state that fact.  The puretone threshold averages were 80 decibels in the right ear and 24 decibels in the left ear.  Though it is not clear whether the Maryland CNC word list was used, speech discrimination scores at that time were 76 percent in the left ear and 100 percent in the right ear.  

The right ear hearing loss did not meet the provisions of 38 C.F.R. § 3.385 on the basis of the above-mentioned puretone thresholds and the puretone threshold at 500 Hertz being 10 Hertz.  Accordingly, the provisions of 38 C.F.R. § 3.383 are not applicable.  This examination report yielded a numerical designation of V in the service-connected left ear (74 to 81 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  The report also reflects that the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of VII for the service-connected left ear is warranted.  Thus, the numerical designation for the service-connected left ear is now VII.

Entering the category designations of VII in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.

In November 2012, the Veteran underwent private audiometric testing.  The audiogram is barely legible and does not clearly indicate that testing was done at 3000 Hertz.  Therefore, this audiogram cannot be used for rating purposes.

A November 2013 VA audiology examination report reflects the following:




HERTZ



1000
2000
3000
4000
Average
	LEFT
80
75
75
85
79
RIGHT
15
20
20
350
90

Puretone threshold averages were 79 decibels in the left ear and 23 decibels in the right ear.  Speech discrimination scores at that time were 48 percent in the left ear and 96 percent in the right ear.  

The right ear hearing loss did not meet the provisions of 38 C.F.R. § 3.385 on the basis of the above-mentioned puretone thresholds and the puretone threshold at 500 Hertz being 15 Hertz.  Accordingly, the provisions of 38 C.F.R. § 3.383 are not applicable.  This examination report yielded a numerical designation of IX in the service-connected left ear (74 to 81 percent average puretone decibel hearing loss, with between 44 and 50 percent speech discrimination) and a numerical designation of I in the right ear (treating the right ear hearing loss as normal hearing).  The report also reflects that the Veteran has an exceptional pattern of hearing impairment in the left ear because all of the specified puretone thresholds are 55 decibels or higher.  Entering the puretone threshold average into Table VIA reflects that that a numerical designation of VII for the service-connected left ear is warranted.  Thus, the numerical designation for the service-connected left ear remains as IX.

Entering the category designations of IX in the left ear and of I in the right ear into Table VII, a disability percentage evaluation of zero percent, or noncompensable, is for assignment under Diagnostic Code 6100 for the left ear hearing loss impairment.

In short, the weight of evidence shows that the service-connected left ear hearing loss is manifested at worst by level IX hearing loss and that the non-service-connected right ear hearing loss is manifested by level I hearing loss.

Extra-schedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

Pursuant to the Board's March 2014 remand, the Chief of the Director of Compensation determined that an extra-schedular rating is not warranted.  The decision notes that the Veteran had a Board hearing in March 2007 and testified that when he lays on his right side, he cannot hear anything, including people coming into his bedroom; he has to stand to the right of people and read lips to hear a conversation; and difficulty hearing in noisy or group situations.  The decision discusses the November 1, 2013 examination report in which it is noted that the appellant retired in 2011 from his job as a kiln operator and that he reported that he used hearing protection on his job. The decision also notes that VA treatment records show that the claimant rides a motorcycle for relaxation and drives a van for Ottawa County veterans.  The decision concludes that the records do not show that left ear hearing loss interfered with his employment or that he required any periods of hospitalization and that the totality of the evidence does not support a finding that the criteria for an extra-schedular evaluation are met or approximated.

Turning to the Board's analysis, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear hearing loss are inadequate.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - elevated puretone thresholds at all relevant frequencies and some speech recognition impairment - with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon loss of hearing at certain puretone thresholds and speech impairment, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 . 

The Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. at 455. 

Pursuant to the June 2013 Joint Motion for Partial Remand, the Board has considered the following evidence: (1) the August 2004 VA ear-disease examination report showing that the left tympanum was diffusely scarred with deformity; (2) the Veteran's testimony at the May 2005 hearing that he was told that hearing aids would not help his high-frequency hearing loss, see May 2005 hearing transcript, page 7; (3) his March 2005 VA Form 9 in which he stated that he had been told that hearing aids would not help because of his perforated tympanic membrane; (4) his testimony at the April 2007 hearing that he was told that a hearing aid would not help his hearing loss problem because of scarring in his ear, see April 2007 hearing transcript, page 4; and (5) an October 2010 ear-disease examination report in which it is noted that even though the appellant no longer has a perforated tympanic membrane, he still has significant scarring in the left ear with a conductive component to his hearing loss.  The Board notes the hearing loss is evaluated based on hearing impairment not corrected by hearing aids and that the hearing loss is evaluated based on its severity regardless of whether it is conductive or sensorineural in nature and regardless of whether it is due to a perforated tympanic membrane.

Turning to the Veteran's reported functional impairment, a September 2008 VA treatment record reflects that he reported that he had difficulty hearing in noisy situations, hearing the television, and hearing in group situations, and that his spouse, other relatives, and friends are complaining about his hearing.  An October 2008 VA treatment record reveals that the Veteran's areas of needs were understanding his grandchildren and having the television at a lower volume.

At the November 2010 VA examination, the Veteran complained of difficulty understanding conversational speech when someone is on his left side in a quiet room as well as more so in situations with background noise.  He stated that this difficulty results in problems following instructions and communicating with colleagues.  He added that he is not able to use a telephone in his left ear.

Private treatment records, on the other hand, show that in March and April 2012 the Veteran reported that he rarely or never misunderstands words during conversational speech.

At the November 2013 VA examination, the examiner answered "yes" to the question of "[d]oes the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work."  In the Veteran's own words, he reported that he
cannot hear his cell phone ringing.  He also notes that he has difficulties
understanding conversations in restaurants. 

The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with an elevated puretone thresholds at various hertz and some speech recognition impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend speech under various conditions is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the claimant's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that an extra0schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected left ear hearing loss is inadequate.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that a compensable rating for left ear hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to a compensable rating for left ear hearing loss, to include on an extra-schedular basis, is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


